UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of (Amendment No.) Filed by the Registrant¨ Filed by a Party other than the Registrantx Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 NEUBERGER BERMAN NEW YORK INTERMEDIATE MUNICIPAL FUND INC. (Name of Registrant as Specified in Its Charter) WESTERN INVESTMENT LLC WESTERN INVESTMENT HEDGED PARTNERS L.P. WESTERN INVESTMENT TOTAL RETURN PARTNERS L.P. WESTERN INVESTMENT TOTAL RETURN FUND LTD. ARTHUR D. LIPSON BENCHMARK PLUS INSTITUTIONAL PARTNERS, L.L.C. BENCHMARK PLUS PARTNERS, L.L.C. BENCHMARK PLUS MANAGEMENT, L.L.C. SCOTT FRANZBLAU ROBERT FERGUSON MATTHEW S. CROUSE WILLIAM J. ROBERTS GARY G. SCHLARBAUM ROBERT A. WOOD LYNN D. SCHULTZ (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: PRELIMINARY COPY SUBJECT TO COMPLETION DATED APRIL 20, 2009 WESTERN INVESTMENT LLC , Dear Fellow Stockholder: IMPORTANT: PLEASE READ THESE MATERIALS Western Investment LLC (“Western”), together with our fellow participants in this solicitation, is the largest stockholder of Neuberger Berman New York Intermediate Municipal Fund Inc. (“NBO” or the “Fund”), owning approximately 5.0% of the Fund.We write to you regarding the annual meeting of stockholders of the Fund called by the Fund’s Board of Directors (the “Board”) scheduled to be held on May 13, 2009 to approve a new management agreement between the Fund and a newly formed successor entity to the Fund’s current investment manager, Neuberger Berman Management LLC.Western believes that the current Board has failed to act in your best interests.Western also believes the Fund’s execution of a new management agreement is not in the best interest of stockholders.Western is therefore seeking your support at the annual meeting for the following purposes: 1. To vote against the new management agreement between the Fund and a newly formed successor entity (“New NB Management”) to the Fund’s current investment manager, Neuberger Berman Management LLC; 2. To vote against a new sub-advisory agreement, with respect to the Fund, between New NB Management and Neuberger Berman, LLC (“NB LLC”), the Fund’s investment advisor, or a newly formed successor entity to NB LLC; and 3. To elect Western’s slate of five (5) Class I director nominees entitled to be elected by the stockholders of the Fund to the Board, each to hold office until the 2012 annual meeting of the Fund’s stockholders and until their successors are elected and qualified. NBO IS ASKING STOCKHOLDERS TO APPROVE MANAGEMENT AGREEMENTS THAT PROVIDE SIGNIFICANT ECONOMIC BENEFITS TO NEUBERGER BERMAN.WE BELIEVE NEUBERGER BERMAN HAS FAILED NBO STOCKHOLDERS.JOIN US IN TELLING THIS BOARD WE WILL NOT REWARD NEUBERGER BERMAN FOR POOR PERFORMANCE, POOR MANAGEMENT AND POOR DECISIONS. Western urges you to carefully consider the information contained in the attached proxy statement and then support its efforts by voting your shares today by signing, dating and returning today the enclosed GOLD proxy card in the postage paid envelope provided.The attached proxy statement and GOLD proxy card are first being furnished to the stockholders on or about , 2009. If you have already sent a proxy card furnished by NBO’s management to the Fund, you have every right to revoke it and change your vote by signing, dating and returning today the enclosed GOLD proxy card in the postage paid envelope provided.Only your latest dated proxy card counts! If you have any questions or require assistance voting your shares, please contact Innisfree M&A Incorporated, who is assisting us, at their address and toll-free number listed on the following page. Thank you for your support, /s/ Arthur D. Lipson Arthur D. Lipson Western Investment LLC 2 If you have any questions or need assistance voting your shares, please call: Innisfree M&A Incorporated 501 Madison Avenue, 20th Floor New York, NY 10022 Stockholders Call Toll-Free at: (877) 687-1873 Banks and Brokers Call Collect at: (212) 750-5833 You may also contact Western Investment LLC via email at info@fixmyfund.com PLEASE BE ADVISED: ● We believe Neuberger Berman’s management of the Fund’s performance has been abysmal (p. ) ●Neuberger Berman has a history of failing to administer closed-end funds properly (p. ) ●Neuberger Berman has a long history of failing to address the Fund’s excessive NAV discount (p. ) 3 ANNUAL MEETING OF STOCKHOLDERS OF NEUBERGER BERMAN NEW YORK INTERMEDIATE MUNICIPAL FUND INC. PROXY STATEMENT OF WESTERN INVESTMENT LLC Please vote your Shares today by telephone or Internet, as described in the enclosed GOLD proxy card, or by signing, dating and returning the GOLD proxy card in the postage paid envelope provided. Western
